SWEENEY, J.
Heard on defendant’s motion for a new trial March 16, 1918.
This is an indictment charging Thomas Russi and Alfredo- De Russi and Michele Fontano with the murder of Cosimo Di Nuccio, by shooting him at Providence on the 10th of October 1916; and Gui-seppe Piscione is charged with being an accessory after the fact on account of aiding Thomas Russi to escape.
After the murder Fontano made good his escape and he has not yet been apprehended.
Thomas Russi and Alfredo De Russi were apprehended, placed on trial and found guilty by a jury of murder in second degree.
April 27, 1917, these two defendants filed m-otion for a new trial, alleging as grounds therefor that the verdict is against the law and the *63evidence and the weight thereof, and .that they have discovered new arid material evidence, and on the 8th day of February, 1918, the defendants filed the affidavit of Margherita Rosa in support of this latter ground.
For State: . Abbott Phillips, Assistant Attorney General.
For defendants: Pettine & De Pasquale.
February 23, 1918, the State filed seven counter-affidavits in opposition to this' ground.
(Discussion of evidence)
The defendant’s motion for a new trial is denied.